Beatty, C. J., and LEONARD, J.,
concurring:
It is unnecessary, in mj^ opinion, for the purpose of deciding this case, to ascertain the meaning of the word “solicitors,” as employed in the amended charter of Virginia City. It is admitted that the petitioner is a traveling merchant — that is, he keeps a stock of goods in San Francisco and comes to Virginia City for the purpose of soliciting orders. He carries on the business of selling *373goods in Yirginia City, and he is none the less a merchant doing business there because he keeps his stock of goods in another state and travels about from place to place. The charter empowers the city of Yirginia to impose a license tax upon merchants, and the class of persons described in the ordinance are merchants. It is of no consequence that the ordinance calls them “ solicitors.” If the city has authority to tax them as merchants, it may call them by any name it pleases.
Upon the other points discussed, I concur in the opinion of Justice Hawley, and I concur in the judgment.